SUMMARY ORDER
Plaintiff-Appellant Schenectady Hardware and Electric Company (“SH & E”) appeals from an order of the district court granting the summary judgment motion of Defendants-Appellees. In its complaint, SH & E claimed, inter aha, that it had a protected liberty interest as the low bidder on a contract for which defendant Bethlehem Central School District solicited bids. Plaintiff alleged that, by rejecting all the bids for that contract submitted in the first round of bidding, defendants deprived SH & E of its protected liberty interest without due process of law.1 We presume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
We affirm for substantially the reasons given by the district court. We have carefully considered all of SH & E’s arguments and find them to be without merit. The judgment of the district court is therefore AFFIRMED.

. SH & E does not appeal the portion of the district court's decision granting summary judgment to the defendants on SH & E's second cause of action, which asserted that a letter sent by defendant Loomis damaged plaintiff's reputation.